            Case 2:17-cv-00317-DAD-JLT Document 113 Filed 09/14/20 Page 1 of 1


 1
 2
 3
 4
 5
 6
 7
 8                                UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA
10   ROBERT HEFFINGTON                                     CASE NO : 2:17-cv-00317-DAD-JLT
11                  Plaintiff,                             [PROPOSED] ORDER GRANTING
     v.                                                    JOINT STIPULATION AND ORDER FOR
12                                                         DISMISSAL WITH PREJUDICE
                                                           (Doc. 112)
13   FCA US LLC, a Delaware Limited Liability
     Company; and DOES 1 through 10, inclusive,
14
                    Defendants.
15
16           The parties have settled their case and have stipulated to the action being dismissed with
17   prejudice. (Doc. 112) The Federal Rules of Civil Procedure Rule 41 makes such stipulations
18   effective immediately with further order of the Court. Wilson v. City of San Jose, 111 F.3d 688,

19   692 (9th Cir. 1997). Accordingly, the Clerk of Court is DIRECTED to close this action, but, at
     the request of the parties, the Court will retain jurisdiction to enforce the settlement.
20
21
     IT IS SO ORDERED.
22
          Dated:   September 14, 2020                            /s/ Jennifer L. Thurston
23                                                       UNITED STATES MAGISTRATE JUDGE
24
25
26
27
28
